Citation Nr: 1421004	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-11 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for generalized osteoarthritis, claimed as osteoarthritis of the spine and all joints, to include as secondary service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1967 to April 1969 and from January 1973 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for osteoarthritis.  The Veteran appealed from the denial in this decision, and the matter is now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.  
 

FINDINGS OF FACT

1.  Symptoms of osteoarthritis were not chronic in service, have not been continuous since separation from service, and did not manifest to a compensable degree within one year of separation.

2.  Osteoarthritis is not etiologically related to service, or a service-connected disease, disability, or injury.


CONCLUSION OF LAW

Generalized osteoarthritis was not incurred in service, may not be presumed to have been incurred therein, and was not proximately caused by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection has been established for diabetes mellitus.  The Veteran's primary contention is that service-connected diabetes mellitus caused his osteoarthritis.  He has also argued that diabetes mellitus caused weight gain which, itself, led to the development of osteoarthritis.  To that end, except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2013).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Service personnel records confirm that The Veteran was awarded the Combat Action Ribbon indicative of active service in combat.  Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect to combat veterans, VA shall accept as sufficient proof of service-connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d) (2013).  Here, however, the Veteran has not argued, and the record does not suggest, that osteoarthritis was incurred in combat.  Therefore the provisions of  38 C.F.R. § 3.304(d) are not for application.

As stated above, the Veteran's primary contention is that osteoarthritis of all joints was caused by service-connected diabetes.  In his February 2009 initial claim for VA compensation, the Veteran indicated that the claimed disability began in 2000, more than 30 years after separation from service.  Service treatment records reflect that with regard to generalize joint pain, there were only two in-service incidents of record.  These include in January 1968 when the Veteran reported pain in the right lumbar region, and in September 1967 when he complained of a knee injury while playing football.  On separation examination in April 1969 a clinical evaluation revealed that the spine, upper extremities, and lower extremities were all normal.  The same was true on examination in June 1973, and at that time the Veteran affirmatively denied any history of swollen or painful joints, arthritis, joint deformity, painful or trick shoulder or elbow, recurrent back pain, and trick or locked knees.

Based on the forgoing, the Board concludes that a chronic disability did not manifest during service, or within one year of separation from service.  Post-service records include a September 2002 evaluation by private physician, at which time the Veteran endorsed worsening pain, especially in the hands.  Pain was also present in the hips, knees, elbows, and back.  Following a thorough physical evaluation, the impression was of an individual with generalized osteoarthritis and a history of psoriasis.  With that in mind, the private physician stressed the importance of ruling out psoriatic arthritis or an underlying inflammatory process, also because the Veteran had a family history of rheumatoid arthritis and colitis.

The record clearly indicates that the Veteran has a confirmed diagnosis of osteoarthritis throughout numerous joints of the body, and the Veteran's diagnosis is severe.  For example, a September 2005 private treatment note identified "arthritis that is quite severe," and in May 2006 the same private physician prescribed a refill of methadone used to treat chronic pain syndrome associated with arthritis.  At that time the physician identified "multiple joint arthritis, stable."  An August 2006 leg examination revealed areas around the knee which most likely represented degenerative processes.  The impression was of a "degenerative disease," and osteomyelitis was felt to be unlikely.  Radiographic imaging in March 2008 revealed mild degenerative changes in the left big toe.

VA examination in September 2009 revealed decreased range of motion of the hips and degenerative disc disease of the thoracic spine - noted on x-ray of the chest.  The Veteran underwent an additional VA examination in May 2013 though at this time the focus of the examination was with regard to his service-connected diabetes.  On examination complications of diabetes were identified to include diabetic peripheral neuropathy, diabetic neuropathy or renal dysfunction, and diabetic retinopathy.  In addition, the following conditions were indicated to be due to the Veteran's diabetes: erectile dysfunction, cardiac conditions, hypertension, and peripheral vascular disease.  The examiner was also given the opportunity to list any other competitions or disorders secondary to diabetes however none were so indicated.

The Veteran is competent to report on joint pain as this is a symptom which is capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus the Veteran's own reports indicating onset of symptomatology many years after service are competent.  The Board further finds such endorsements to be credible to the extent that the record before the Board confirms onset approximately in 2002, and thus the evidence shows that symptoms of arthritis did not manifest within one year of separation from service.

The Veteran is competent to report on signs and symptoms capable of lay observation, however associating the development of arthritis, osteoarthritis or otherwise, with a service-connected disability, to include diabetes, is well beyond the Veteran's lay competence.  Id.  Accordingly the Veteran's lay assertions to that effect are of no probative value in substantiating his claim.  Of great probative value, however, is the May 2013 VA examination in which the examiner identified all complications of diabetes from which the Veteran was suffering.  The Board finds the examiner's enumeration of diabetes-related complications to be thorough, and thus the lack of identification of osteoarthritis may be used as positive evidence that the disorder is not related to service-connected diabetes.

Thus, the Board finds that the totality of the evidence shows that the Veteran's osteoarthritis is not related to service or a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013)  A notice letter was sent to the Veteran in February 2009, prior to the initial adjudication of the claim on appeal.  The Veteran's theory of entitlement is on a secondary basis, and although the February 2009 notice did not describe how to substantiate a claim on such basis, the March 2011 statement of the case included the relevant regulations.  Although VA's duty to notify was thus satisfied subsequent to the initial adjudication of the issues on appeal, however the issue was readjudicated, most recently, with the issuance of a supplemental statement of the case in June 2013, curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  With regard to records from Social Security Administration, in an April 2011 statement, The Veteran indicated that "the medical records from [the Social Security Administration] are no longer available."  For this reason, the Board concludes that all available, relevant records have been associated with the claims file and reviewed in consideration of the issue before the Board.

The duty to assist was further satisfied by VA examination in May 2013, during which the examiner conducted a physical examination of the Veteran, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the examination was more generally focused on the Veteran's diabetes mellitus, in enumerating the conditions which are secondary to the Veteran service-connected diabetes, the examiner effectively addressed the one issue on which sufficient competent evidence was not otherwise on file and which was needed for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Service connection for osteoarthritis is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


